

117 HR 2702 IH: Statement on Unfairness Reinforcement and Emphasis Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2702IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Mullin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Trade Commission Act to include requirements for declaring an unlawful act or practice, and for other purposes.1.Short titleThis Act may be cited as the Statement on Unfairness Reinforcement and Emphasis Act or the SURE Act.2.Unlawful act or practiceSection 5(n) of the Federal Trade Commission Act (15 U.S.C. 45(n)) is amended to read as follows:(n)Unlawful act or practice(1)Substantial injury required(A)In generalThe Commission shall have no authority under this section or section 18 to declare unlawful an act or practice on the grounds that such act or practice is unfair unless the act or practice causes or is likely to cause substantial injury to consumers which is not reasonably avoidable by consumers themselves and not outweighed by countervailing benefits to consumers or to competition.(B)Substantial injury to consumersFor purposes of this subsection, an act or practice does not cause and is not likely to cause substantial injury to consumers if the injury or harm resulting from such act or practice is trivial or merely speculative. An injury may be sufficiently substantial if the injury does a small harm to a large number of people. An act or practice may be likely to cause a substantial injury if the act or practice raises a significant risk of concrete harm.(C)Considerations requiredIn determining whether an act or practice causes or is likely to cause substantial injury to consumers under this subsection, the Commission shall consider the following:(i)Whether the act or practice results in monetary harm.(ii)Whether the act or practice results in unwarranted health or safety risk.(iii)Whether the act or practice results only in emotional or other more subjective harm.(2)Net effects of injury required(A)Considerations requiredAn act or practice is not unfair unless the act or practice is injurious in its net effects. In determining whether an act or practice is injurious in its net effects, the Commission shall consider the following:(i)The various costs for a remedy, including the costs to the parties directly before the Commission.(ii)The burdens on society in general in the form of increased paperwork, increased regulatory burdens on the flow of information, reduced incentives to innovation and capital formation, and other similar matters.(B)Consumer decisionsThe Commission may not second-guess the wisdom of particular consumer decisions, but may consider whether the act or practice unreasonably creates or takes advantage of an obstacle to the free exercise of consumer decisionmaking.(3)Public policy considerationsIn determining whether an act or practice is unfair, the Commission may consider established public policies as evidence to be considered with all other evidence. Such public policy considerations may not serve as a primary basis for such determination.(4)Economic analysisIn determining whether an act or practice is unfair, the Commission shall consider an economic analysis from the Bureau of Economics of the Commission with respect to the act or practice..